In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-505 CR

____________________


EX PARTE HENRY TAYLOR




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 98647 (2231)




MEMORANDUM OPINION
 On September 10, 2007, the trial court denied Henry Taylor's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  On October 18, 2007, we questioned our jurisdiction over the appeal.  We received
no response.
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
rules on the merits of the application.  Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App.
1991); Ex parte Noe, 646 S.W.2d 230 (Tex. Crim. App. 1983).  In this case, the trial court
did not address the merits of Taylor's application.  The trial court did not issue a writ of
habeas corpus, nor did the court conduct an evidentiary hearing on the application for the
writ.  Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte
McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no jurisdiction
over this appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered December 19, 2007
Do not publish

Before Gaultney, Kreger, and Horton, JJ.